154 U.S. 536
14 S.Ct. 1157
17 L.Ed. 558
RICHARDSONv.LAWRENCE COUNTY.
No. 100.
January 25, 1864.

Mr. Justice GRIER delivered the opinion of the court.


1
The certificate of division of opinion by the judges of the circuit court in this case is liable to the objection that one of the points submits the whole case. The first two present, in fact, but a single proposition, arising on the special verdict.


2
The law authorizing the issue of the bonds by the county required that the railroad company should not sell them at less than par value. The verdict finds that they were sold by the railroad company for 64 cents in the dollar, and submits to the court whether the judgment should be for the interest at the par value of the bonds, or for only 64 per cent. On this point the court was divided, and the question is properly presented by the certificate of division.


3
Since this case was certified, that of Woods v. Lawrence Co., 1 Black, 386, was argued at length by learned counsel, and carefully considered by this court. The report of that case shows that all the questions that could arise in this case were decided in that. It was there decided that the right of the holder of these bonds and coupons to recover their par value is not affected by the fact that the railroad company to whom they were given paid them out to contractors for 64 cents in the dollar.


4
The clerk will therefore certify to the circuit court that the motion of plaintiff 'to enter a verdict and judgment in his behalf for the sum of $864, with interest from November 14, 1861,' ought to be granted.


5
This will dispose of the whole case.


6
J. Knox, for plaintiff.


7
R. B. McCombe and Lewis Taylor, for defendant.